DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 6-7, filed 5/27/2021, with respect to claims 1-2, 5 and 7-17 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 3/2/2021.
3.	Applicant's amendment filed on 5/27/2021 has been considered and entered for the record. 
Reasons for Allowance
4.	Claims 1-2, 5 and 7-17 are allowed and have been re-numbered 1-14.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a battery module, comprising: a first layer of cylindrical battery cells; and a first set of brackets that are each configured to fix at least one cylindrical battery cell of the first layer of cylindrical battery cells into a defined position, wherein the first set of brackets includes a plurality of brackets, and wherein each bracket among the first set of brackets is configured to break independently from each other bracket among the first set of brackets in response to mechanical stress that exceeds a threshold so as to unfix one or more cylindrical battery cells from respective defined positions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723